117 Ga. App. 658 (1968)
161 S.E.2d 405
JENKINS, by Next Friend
v.
RAIFORD.
43326.
Court of Appeals of Georgia.
Argued January 9, 1968.
Decided April 19, 1968.
Russo & Russo, Lucio L. Russo, for appellant.
Alston, Miller & Gaines, Martin H. Peabody, Ronald L. Reid, for appellee.
PANNELL, Judge.
A motion to dismiss the appeal was made by appellee upon the grounds that appellant had not complied with Rule 13 (c) which provides: "At the conclusion of the Enumeration of Errors and immediately preceding the signature of counsel for appellant or cross appellant, there must be a statement of the reasons why the Court of Appeals and not the Supreme Court has jurisdiction of the appeal, with citation of the part or parts of the record or transcript, and if possible the particular paragraphs thereof, showing jurisdiction," nor had appellant complied with Rule 17 (c) (3) (A) which provides: "Each enumerated error shall be supported in the brief by specific reference to the record or transcript or both." See 111 Ga. App. 883 et seq. for rules of court. Held:
1. The failure to state the jurisdictional requirements of Rule 13 (c) is not ground for dismissal of an appeal (Kitchens v. Hall, 116 Ga. App. 41 (1) (156 SE2d 920); Byrd v. Moore Ford Co., 116 Ga. App. 292 (1a) (157 SE2d 41)), nor is the failure to comply with Rule 17 (c) (3) (A). The motion to dismiss the appeal is denied.
2. However, the failure to comply with Rule 17 (c) (3) (A) will constitute an abandonment of the enumeration of error for which no reference is made either to the record or to the transcript, where required. See Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710); Milhollan v. Watkins Motor Lines, 116 Ga. App. 452 (6) (157 SE2d 901); Hayes v. Century 21 Shows, 116 Ga. App. 490 (2) (157 SE2d 779); Carroll v. Morrison, 116 Ga. App. 575, 576 (4) (158 SE2d 480). The appellant, in his brief and enumerations of error, filed in this court made no proper references to the record on appeal as to any of his enumerations of error. Accordingly, *659 they will be considered as abandoned, and the judgment must be affirmed.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.